Title: To George Washington from Walter Stewart, 12 October 1782
From: Stewart, Walter
To: Washington, George


                  
                     Dear Sir
                     Philadelphia Octr 12th 1782
                  
                  It is with great Regret I am Oblig’d to Inform your Excellency, that a Continued Indisposition since the day I left Camp has been the Cause of my not Returning previous to this, and Attending my duty in the field.
                  The Night I parted from the Army I was seiz’d with a Chill and fever, the latter of which has Continued with very little Intermission ever since, Attended with a Violent pain in my Right side, which the Doctors are fearful proceeds from my Liver being a little Effected—I have however for two days past been Easier, and hope in the Course of next Week to be able to set out.  The thought of my not Returning Agreeable to promise adds not a little to my Indisposition—And the hopes of daily being able to leave this place, has been the Cause of my not Earlier Addressing your Excellency Informing You of the Cause of my detention.
                  No News from any Quarter has lately Reach’d us, And the Coast is so Guarded that there is little prospect of our seeing the Expected Vessells from Europe.
                  Hoping Shortly to see Your Excellency I have the Honor to be with sincere Regard Your Excellency’s Most Obedt Hhble servant
                  
                     Walter Stewart
                     
                  
               